Citation Nr: 0414076	
Decision Date: 06/02/04    Archive Date: 06/10/04

DOCKET NO.  03-13 679	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for a left 
clavicle fracture, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for a left tibia 
fracture with knee disability, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased rating for right knee lateral 
instability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the United States Army 
from September 1951 to July 1956.  This case comes before the 
Board of Veterans' Appeals (Board) on appeal from a July 2002 
rating decision issued by the Regional Office (RO) of the 
Department of Veteran Affairs (VA) in San Juan, the 
Commonwealth of Puerto Rico.


FINDINGS OF FACT

1.  The appellant is right handed.

2.  The level of disability produced by the appellant's left 
clavicle disability, including pain, equates to limitation of 
motion of the arm at the shoulder level.

3.  The disability picture associated with the left clavicle 
disability is not so unusual as to render the application of 
the regular schedular provisions impractical.

4.  The appellant's left tibia fracture with knee disability 
is manifested by subjective complaints of constant pain 
exacerbated by use and objective evidence of a mild left 
limp, tenderness and pain on motion, mild to moderate 
osteoarthritis, and no more than slight lateral instability.

5.  The appellant's right knee lateral instability is slight.

6.  The disability picture associated with the right and left 
knee disabilities is not so unusual as to render the 
application of the regular schedular provisions impractical.




CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation of 20 percent 
for a left clavicle disability have been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.55, 4.59, 
4.69, 4.71, 4.71a, Diagnostic Codes 5201, 5203 (2003).

2.  A 20 percent evaluation for a left tibia fracture with 
knee impairment is warranted.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.55, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5003, 5010, 5262 (2003).

3.  A 10 percent rating is warranted for left knee 
instability, separate from the 20 percent rating awarded for 
left tibia fracture with knee impairment.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5257 
(2003); VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997).

4.  The criteria for an evaluation in excess of 10 percent 
for right knee lateral instability have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 
5257 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I.  Rating claims

The appellant contends that his left clavicle and bilateral 
knee disabilities are more severely disabling than the 
current evaluations reflect.  He maintains that his left 
clavicle condition warrants an evaluation in excess of the 
currently assigned 10 percent rating.  He also contends that 
each of knee disabilities warrants an evaluation in excess of 
the currently assigned 10 percent rating.

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a 
current rating which accurately reflects all elements of 
disability, including the effects on ordinary activity.  
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part that becomes disabled on use must be regarded as 
seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The United States Court of Appeals for 
Veterans Claims (Court) has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

Crepitation either in the soft tissues such as the tendons or 
ligaments, or within the joint structures, should be 
considered as points of contact which are diseased.  
38 C.F.R. § 4.59.

A.  Medical evidence

The medical evidence of record includes VA treatment records 
dated between January 2001 and May 2002.  In January 2001, 
the appellant was noted to be ambulatory in no apparent 
distress.  In March 2001, the appellant sought treatment for 
bilateral knee pain.  On physical examination, he exhibited 
an unassisted gait with left knee instability laterally and a 
mild limping on the left leg.  Active range of motion of the 
left knee was from zero to 95 degrees.  Crepitation was 
observed.  Muscle strength was 4/5 with painful movement 
against resistance.  There was joint line tenderness on the 
left.  At the end of that month, the appellant demonstrated 
80 percent strength of his knees.  Radiographic examination 
conducted in April 2001 revealed narrowing of the 
patellofemoral and medial articular compartments of the left 
knee associated with osteophyte formation.  Diagnoses of mild 
to moderate osteoarthritic changes of the left knee and 
minimal osteoarthritic changes of the right knee were 
rendered.

In September 2001, the appellant was noted to have received 
46 physical therapy treatments since July.  He reported that 
his left knee pain was a constant 6-8/10 and that it still 
decreased his standing and walking tolerance.  On physical 
examination the appellant's gait was unassisted and he 
demonstrated left lateral knee instability with mild limping 
occasionally.  There was tenderness of the left knee joint, 
but not on the right.  Active range of motion of the left 
knee was from zero to 95 degrees; active range of motion on 
the right was within normal limits.  The appellant exhibited 
painful movement against resistance on the left, as well as 
crepitation.  In November 2001, the appellant was observed to 
walk with a mild limp, favoring the left leg.  The lower 
extremities exhibited full active range of motion with mild 
to moderate pain on the last degrees of flexion.  The 
clinical impression was bilateral degenerative knee 
osteoarthritis.

In March 2002, the appellant underwent a VA pain assessment; 
he reported that his left shoulder pain was oppressive and 
chronic and that it was at a continuous level of 7-9/10.  He 
complained of left arm weakness.  On physical examination, 
the appellant demonstrated limited passive and assisted range 
of motion of the left shoulder, including painful external 
rotation.  There was no crepitus and the muscle tone was 
adequate.  The clinical assessment was partial frozen 
shoulder.  In April 2002, the appellant complained of 
constant knee pain, the left greater than the right.  He also 
complained of morning stiffness and left knee instability 
while walking.  He was noted to be using knee braces and 
forearm crutches with a three-point gait avoiding full weight 
bearing on the left.  There was tenderness on the left, as 
well as deformity and crepitation.  Left knee range of motion 
was from zero to 95 degrees and the right knee was within 
normal limits.  Left knee strength was 4/5 with painful 
movements against resistance.  The appellant was noted to 
still have left knee instability, limitation of motion, 
weakness and pain.  In May 2002, the appellant complained of 
chronic continuous joint pain.  He said that the pain was 
relieved by medication and that movement made the pain worse.

The appellant underwent a VA orthopedic examination in March 
2002.  The appellant complained of moderate left clavicle 
pain with associated loss of strength.  He also complained of 
severe pain around both knee joints and an exostosis 
deformity on the left knee.  He reported that he underwent 
physical therapy three times a week for the left shoulder and 
bilateral knee conditions.  He reported pain with activity 
and said that he took pain medication.  On physical 
examination, the appellant demonstrated a restricted range of 
motion in the left shoulder.  He was able to abduct to 105 
degrees.  He was able to demonstrate 125 degrees of flexion.  
The appellant demonstrated 45 degrees of internal rotation 
and 90 degrees of external rotation.  The examiner stated 
that the appellant was right-handed.  There was no edema, 
effusion, redness, heat, abnormal movement, or guarding 
movements of the left shoulder.  There was a large visible 
bony deformity on the midshaft of the clavicle that was not 
tender to palpation.  The apprehension test was negative.  
There was a prominent bony deformity on the left knee tibial 
plateau.  The appellant had a positive patellar-grinding test 
in each knee as well as moderate crepitation of the knee 
joints.  Radiographic examination of the left shoulder 
revealed mild narrowing (degenerative changes) of the 
acromioclavicular joint space and a moderate deformity of the 
left clavicle.

B.  Left clavicle claim

Ratings for functional impairment of the upper extremities 
depend on which extremity is the major extremity, i.e., the 
one predominantly used by the individual.  Only one extremity 
is considered to be major and a person is presumed to be 
right-handed unless there is evidence of left-handedness.  
38 C.F.R. § 4.69.  The March 2002 VA orthopedic examination 
report indicates that the appellant is right-handed.  Thus, 
the rating for the left shoulder is to be made on the basis 
of the left upper extremity being the minor extremity.

Normal range of motion for the shoulder is as follows:  
forward elevation (flexion) to 180 degrees; abduction to 180 
degrees; internal rotation to 90 degrees; and external 
rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I.  See also 
Lineberger v. Brown, 5 Vet. App. 367, (1993) (pursuant to 
38 C.F.R. § 4.71, Plate I, normal range of flexion (forward 
elevation) and abduction of the shoulder is to 180 degrees).

Under the applicable provisions, a 20 percent evaluation is 
warranted for favorable ankylosis of the scapulohumeral 
articulation of the minor upper extremity.  Ankylosis is 
considered to be favorable when abduction is possible to 60 
degrees and the individual can reach his or her mouth and 
head.  Ankylosis of the scapulohumeral articulation of the 
minor upper extremity that is intermediate between favorable 
and unfavorable ankylosis warrants a 30 percent evaluation.  
A 40 percent evaluation of the minor upper extremity requires 
unfavorable ankylosis.  Ankylosis is considered to be 
unfavorable when abduction is limited to 25 degrees from the 
side.  38 C.F.R. § 4.71a, Diagnostic Code 5200.

A 20 percent evaluation is warranted for limitation of motion 
of the major or minor arm when motion is possible to the 
shoulder level or when to midway between the side and 
shoulder level on the minor side.  A 30 percent evaluation 
for the minor upper extremity requires that motion be limited 
to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic 
Code 5201.  

Finally, malunion of the clavicle or scapula, or nonunion 
without loose movement, warrants a 10 percent evaluation on 
either side.  A 20 percent evaluation on either side requires 
nonunion with loose movement or dislocation.  These 
disabilities may also be rated on the basis of impairment of 
function of the contiguous joint.  38 C.F.R. § 4.71a, 
Diagnostic Code 5203.

In addition, traumatic arthritis, established by x-ray 
findings, will be evaluated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. Part 4, 
Diagnostic Code 5010-5003.  Where there is x-ray evidence of 
arthritis, and limitation of motion but not to a compensable 
degree, a 10 percent rating can be assigned for such major 
joints.  Id.  

The appellant's left shoulder disability has been evaluated 
by the RO as impairment of the clavicle or scapula under 
Diagnostic Code 5203.  The medical evidence of record 
includes diagnoses of residuals of fracture of left clavicle, 
moderate deformity of the left clavicle and degenerative 
changes of the acromioclavicular joint.  VA regulations 
provide that when an unlisted condition is encountered it is 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
location and symptomatology are closely analogous.  38 C.F.R. 
§ 4.20.  The movement of the shoulder and arm joint is 
covered in the regulations by Diagnostic Codes 5200 to 5203.  

As previously noted, under 38 C.F.R. § 4.40, functional loss 
may be due to pain, if supported by adequate pathology and 
evidenced by visible behavior on motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  Under 
38 C.F.R. § 4.45 factors of joint disability include 
increased or limited motion, weakness, fatigability, or 
painful movement, swelling, deformity or disuse atrophy.  
Under 38 C.F.R. § 4.59 painful motion is an important factor 
of disability and actually painful joints are entitled to at 
least the minimum compensable rating for the affected joint.

Applying the Diagnostic Codes, there is no objective clinical 
evidence of ankylosis of the left shoulder (5200).  The 
appellant does not have limitation of shoulder motion to 25 
degrees from the side, (5201).  He does not have dislocation 
or nonunion of the clavicle.  Nevertheless, there is medical 
documentation of mild to moderate limitation of motion of the 
left shoulder.  In fact, the appellant can actively perform 
abduction only to 105 degrees, which is slightly above the 
shoulder level.  (Diagnostic Code 5201 allows for a 20 
percent rating with limitation of motion to shoulder level.)  
Furthermore, the appellant has also put forth credible 
complaints of pain on use of the joint.  It is the conclusion 
of the Board that functional limitations would most likely be 
shown following extended use of the left upper extremity.  
These factors, considered in light of the benefit-of-the-
doubt doctrine and the provisions of 38 C.F.R. §§ 4.7, 4.10 
and 4.40, combine to bring the evidence into equipoise and 
thus, the assignment of a 20 percent evaluation for the left 
shoulder under Diagnostic Code 5201.  Although he can flex 
the left shoulder to a point above the shoulder level, the 
limitation of abduction to just above the shoulder level, 
when considered with the functional debility that is caused 
by the pain he experiences, strongly suggests that the left 
shoulder disability is best equated with limitation of motion 
to the shoulder level.  Evidence of his functioning quite 
well at or below the shoulder level leads the Board to 
conclude that his disability does not equate to limitation of 
motion to midway between the side and shoulder.  Diagnostic 
Code 5201.  Granting the veteran the benefit of the doubt, 
the Board finds that a 20 percent rating is warranted.  

C.  Knee claims

Review of the evidence of record indicates that in January 
1957 the appellant was granted service connection for lateral 
instability of the right knee and for a left tibia fracture 
with knee disability.  A 10 percent evaluation was assigned 
for each knee, effective in January 1957.  These 10 percent 
evaluations have been in effect from that time until the 
present.

As previously noted, in reference to service-connected 
limitation of motion of a joint, factors as to the extent of 
disability include limitation of or excessive motion, 
weakened motion, excess fatigability, incoordination, 
impaired ability to execute skilled movements smoothly, pain 
on movement, swelling, deformity or atrophy of disuse, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing.  38 C.F.R. §§ 4.40, 4.45, 4.59.  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

Pursuant to regulatory provisions, traumatic arthritis is to 
be rated as degenerative arthritis.  Degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is x-ray evidence of arthritis, and limitation of 
motion, but not to a compensable degree under the Code, a 10 
percent rating is for assignment.  38 C.F.R. § 4.71, 
Diagnostic Codes 5003, 5010.

With any form of arthritis, painful motion is an important 
factor of disability.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or within the joint 
structures, should be considered as points of contact which 
are diseased.  38 C.F.R. § 4.59.  Normal extension of the 
knee is to zero degrees.  38 C.F.R. § 4.71, Plate II.  Normal 
flexion is to 140 degrees.  Id.

The VA General Counsel has issued a precedential opinion 
(VAOPGCPREC 23-97) holding that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, while cautioning that any 
such separate rating must be based on additional disabling 
symptomatology.  In determining whether additional disability 
exists, for purposes of a separate rating, the veteran must 
meet, at minimum, the criteria for a noncompensable rating 
under either of those codes.  Cf. Degmetich v. Brown, 104 
F.3d 1328, 1331 (Fed. Cir. 1997) (assignment of zero-percent 
ratings is consistent with requirement that service 
connection may be granted only in cases of currently existing 
disability).

Evaluation of the same disability under various diagnoses is 
to be avoided, as is the evaluation of the same manifestation 
under different diagnoses.  38 C.F.R. § 4.14.  However, the 
Board notes that the evidence of record demonstrates that the 
appellant's service-connected left tibia disability is 
manifested by both lateral instability of the knee and by 
functional impairment due to arthritis.  The currently 
assigned evaluation of 10 percent was made by the RO under 
Diagnostic Code 5262.  Under Diagnostic Code 5262, impairment 
of the tibia and fibula, a 10 percent evaluation is warranted 
for malunion with slight knee or ankle disability; moderate 
knee or ankle disability warrants 20 percent; and marked knee 
or ankle disability warrants 30 percent.  A 40 percent 
evaluation is warranted for nonunion with loose motion, 
requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  
As nonunion of the left tibia and fibula with loose motion 
requiring a brace is not shown by the medical evidence of 
record, an increased evaluation of 40 percent under 
Diagnostic Code 5262 is not warranted.

The medical evidence of record does document the presence of 
a limp, moderate osteoarthritis of the left knee, a deformity 
of the tibial plateau, mild to moderate limitation of motion 
and pain on motion that are related to the service-connected 
left knee disability.  It thus appears that the degree of 
disability present is between mild and moderate, but probably 
is closer to moderate disability in the Board's judgment, 
especially in light of the veteran's credible report of pain 
and need for physical therapy.  38 C.F.R. §§ 4.1, 4.10, 4.40.  
In consideration of the provisions of 38 C.F.R. § 4.7, the 
appellant's disability more nearly approximates the criteria 
for the 20 percent rating under Diagnostic Code 5262, in 
light of the provisions of 38 C.F.R. § §§ 4.1, 4.10, 4.40, 
4.45, and 4.59.  While there is radiographic evidence of left 
knee arthritis, a separate rating would not be warranted in 
this case because the limitation of motion has already been 
considered in the rating assigned.  Considering the 
provisions of 38 C.F.R. §§ 4.7, 4.10 and 4.40, in conjunction 
with the appellant's gait impairment, limited motion, 
crepitation, tenderness and chronic pain, the Board finds 
that an evaluation of 20 percent for a moderate knee 
disability is warranted, but no more.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5262.  

The Board has considered whether other Diagnostic Codes 
relating to the knee could be used to award an evaluation in 
excess of the 20 percent granted herein for the left knee 
under Diagnostic Code 5262.  Diagnostic Codes 5260 and 5261 
are not helpful because the appellant has not demonstrated 
the requisite limitation of flexion or extension for higher 
ratings.  The appellant essentially has normal extension of 
the left knee, and while he lacks approximately 50 degrees of 
flexion, this limitation of motion is not the equivalent of a 
loss of 125 degrees of flexion, which would be required for a 
30 percent rating under Diagnostic Code 5260.  There is no 
objective clinical evidence of dislocated cartilage, with 
frequent episodes of "locking," or effusion into the knee 
joint.  Nor is there any medical evidence of ankylosis.  
Therefore Diagnostic Codes 5258 and 5256 are not for 
application.  Consequently, the Board finds that a rating 
greater than 20 percent for this aspect of the veteran's left 
knee impairment is not warranted.  

Consideration has been given to assigning a separate rating 
for instability per VAOPGCPREC 23-97.  See 62 Fed. Reg. 63604 
(1997).  In this case, the medical evidence does now 
demonstrate clinical findings of left knee instability.  With 
such additional and separate disability, a separate 10 
percent rating is warranted under Diagnostic Code 5257.  It 
appears fairly clear that such a problem is related to 
service-connected disability and has been found by examiners 
in February 2001, September 2001, and April 2002.  The degree 
of instability was not specifically mentioned, but the 
absence of specific mention of any disabling level of 
instability at the veteran's March 2002 examination leads the 
Board to conclude that there is no more than slight 
instability in the left knee.  

Based on its review of the relevant evidence in this matter, 
and for the reasons set forth above, it is the decision of 
the Board that the preponderance of the evidence favors 
separate schedular evaluations of 20 percent and 10 percent, 
but no more, for the left knee disability with 
osteoarthritis/bony tibial deformity and lateral instability, 
respectively.  

It is also the decision of the Board that the preponderance 
of the evidence is against an evaluation in excess of the 
currently assigned 10 percent for the right knee lateral 
instability.  Unlike the left tibia and left knee, service 
connection for the right knee has only been granted for 
lateral instability.  As noted in the evidence section above, 
the veteran has difficulties beyond instability, such as with 
what has been described as minimal osteoarthritis; however, 
service connection has been specifically limited by the RO to 
lateral instability.  (See January 1957 rating decision.)  

Upon examination in 2002, the examiner specifically noted 
that there was no dislocation or subluxation of the right 
knee.  Instability was not specifically mentioned, and there 
was no problem with right knee instability noted elsewhere in 
the available record.  Consequently, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim for a higher rating for right knee lateral instability.

The appellant has indicated that he should be rated as more 
than 10 percent disabled for his right knee disability due to 
his symptomatology.  However, the appellant, as a layperson, 
is not considered competent to offer an opinion as to matters 
requiring specialized knowledge, i.e. degree of impairment 
due to a medical condition.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); See also Clark v. Derwinski, 2 Vet. 
App. 166 (1992).  Competent medical evidence is required.  
The medical evidence of record, as noted above, does not show 
that he has continued problems with instability at a level 
greater than the 10 percent rating contemplates.  Since the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is inapplicable.  See Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).

II.  Extraschedular evaluation

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluations for the left clavicle 
disability and each knee disability may be granted when it is 
demonstrated that the particular disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).

The Board finds no evidence that the appellant's service-
connected left clavicle disability or either of his knee 
disabilities has presented such an unusual or exceptional 
disability picture at any time as to require consideration of 
an extraschedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b).  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that there is no evidence that the schedular 
evaluations in this case are inadequate.  As discussed above, 
there are higher ratings for shoulder and knee disabilities, 
but the required manifestations have not been shown in this 
case.  The Board further finds that no evidence has been 
presented suggesting an exceptional disability picture in 
this case.  The appellant has not required any recent 
hospitalization for any shoulder/clavicle disability or knee 
disability, and he has not demonstrated marked interference 
with employment.  The appellant has not offered any objective 
evidence of any symptoms due to the clavicle or knee 
disabilities that are not contemplated by the rating 
criteria.  Consequently, the Board concludes that referral of 
this case for consideration of the assignment of 
extraschedular ratings is not warranted.  See Floyd v. Brown, 
8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 
338-339 (1996).

III.  Veterans Claims Assistance Act of 2000

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
the regulations implementing this law are applicable to all 
claims filed on or after the date of enactment, or filed 
before the date of enactment and not yet final as of that 
date.  VAOPGCPREC 7-2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate his rating claims.  In the April 
2003 Statement of the Case (SOC), the RO informed the 
appellant about what the evidence had to show to establish 
entitlement to a higher rating for each disability at issue.  
The RO informed the appellant of VA's duty to assist and what 
kinds of evidence the RO would help obtain in a letter sent 
to him in February 2002, before the rating decision was 
issued, and also in the SOC.  Therefore, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, VA arranged for an examination for 
compensation purposes.  The appellant was informed about the 
provisions of the VCAA in the SOC issued in April 2003.  The 
appellant did not provide any information to VA concerning 
treatment records that he wanted the RO to obtain for him.  
In February 2003, the appellant informed the RO that he had 
only received treatment at VA facilities.  In July 2003, the 
appellant was informed via an RO letter that he could submit 
more evidence to the Board; no evidence was thereafter 
submitted.  Therefore, there is no duty to assist that was 
unmet.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claims at issue have been 
properly developed.  Under the circumstances of this case, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit to flowing to the veteran are to be avoided).


ORDER

An evaluation of 20 percent for left clavicle disability is 
granted, subject to the law and regulations governing the 
award of monetary benefits.

A 20 percent rating for left tibia fracture with knee 
impairment is granted, subject to the law and regulations 
governing the award of monetary benefits.

A 10 percent rating for left knee instability, separate from 
the 20 percent rating awarded for left tibia fracture with 
knee impairment, is granted, subject to the law and 
regulations governing the award of monetary benefits.  

An increased rating for right knee lateral instability is 
denied.



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



